Order entered November 13, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00861-CV

                       WILLIAM GARY STAPLETON, Appellant

                                             V.

                        STARFISH INVESTMENTS, LP, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-00558-2014

                                         ORDER
       We GRANT appellee’s November 12, 2014 agreed motion to enlarge time to file brief

and ORDER the brief be filed no later than December 1, 2014.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE